Citation Nr: 1134422	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for Lyme disease.
 
2.  Entitlement to service connection for fibromyalgia.
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and her sister
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
INTRODUCTION
 
The Veteran performed verified active duty from July 1981 to September 1992.  An additional two years and five months of active duty service is unverified.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In June 2005, the Board denied service connection for Lyme disease, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court)  An April 2008 Court order vacated the Board's June 2005 denial and remanded the issue to the Board for further proceedings.  In March 2009, the Board remanded the claim for additional development.
 
In October 2004, the Veteran and her sister testified during a Board hearing before a Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  The Veterans Law Judge who presided over the October 2004 hearing is no longer with the Board.  The Veteran was notified and given the opportunity to request an additional hearing before an active member of the Board, which she declined.
 
In August 2011, the Veteran submitted additional evidence and a statement in support of her claim.  This additional evidence was accompanied by a waiver of RO review.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 


 
FINDINGS OF FACT
 
1.  The Veteran has been treated for symptoms of Lyme disease by private physicians in the past based upon her symptoms and "borderline" test results.
 
2.  Blood tests have not shown positive results for Lyme disease according to standards set by the Centers for Disease Control and Prevention.
 
 
CONCLUSION OF LAW
 
Lyme disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in pre-rating correspondence dated November 2002 of the information and evidence needed to substantiate and complete her claims.  The letter did not provide notice of how disability ratings and effective dates are assigned in the event service connection is granted.  In light of the decision reached below, an initial evaluation or effective date will not be an issue.  Thus, any error is rendered harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice  she was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.
 
Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


 
Factual Background and Analysis
 
The Veteran's service medical records show that she was treated for various maladies, on numerous occasions, during her active service from 1981 to 1992.  This treatment included care for gastroenteritis, cystitis, a urinary tract infection, carpal tunnel syndrome, injuries to the left knee and ankle, a left meniscectomy, colds, acne, rashes, a sore on her left foot, an upper respiratory infection, vague pain on the right side of her neck, back, and right leg; and numerous gynecological complaints.  She underwent numerous diagnostic studies, including urinalysis, blood work-ups, x-ray studies, and nerve conduction velocity and electromyographic examinations for her complaints and symptoms.
 
On a Report of Medical History for service in September 1978, the Veteran reported a history of dizzy spells, sinusitis, skin disease, tumor, growth, cyst, or cancer, high blood pressure, and epilepsy or fits as a child.  The examiner's findings included rosea, possible anemia, and a minor back injury without sequella.  On examination, the Veteran was noted to have mild pes planus and an appendectomy scar.
 
The service medical records show that while stationed at Fort Benning, Georgia, the Veteran was seen on April 23, 1981, for constipation for five days, a red knot on both legs, and difficulty sleeping.  On examination, her temperature was 98.8, and there were no pertinent abnormalities on her head, neck, throat, ears, or abdomen.  The assessment was insect bites on lower legs and she was given Benadryl.  She was referred to the mental health clinic for evaluation for anxiety.  A mental health clinic note the same day indicated she suffered from situational anxiety.
 
She was seen on May 1, 1981 for an infected sore on the left foot, constipation, and menstrual bleeding for two days.  When seen on May 18, 1981, she complained of chest and left foot pain and nasal drainage, but denied any other illnesses.  She was seen for a rash on her back on June 15, and reported that it was present for two weeks.  She reported the rash was "slowly getting better."  The rash was described as small "tiny individual pimples," that were "red in color."  At that time, her legs were clear and there was no evidence of edema, discoloration, deformity, or tenderness.  The diagnosis was contact dermatitis, and shin splints.
 
In October 1985, the Veteran sought treatment for sinus congestion, blocked ears, headache and fever.  The examiner noted some redness, but no pustules or streaking.  Her lymph nodes were somewhat swollen and she had a productive cough.  
 
On a Report of Medical History for periodic examination in May 1986, the Veteran specifically denied any problems with swollen or painful joints, frequent or severe headaches, dizziness or fainting spells, eye trouble, skin diseases, pain or pressure in chest, heart trouble, leg cramps, indigestion, stomach problems, arthritis, rheumatism, or bursitis, lameness, recurrent back pain, knee problems, depression or excessive worry, or nervous trouble of any sort.  No pertinent abnormalities were noted on examination at that time.
 
In May 1987, the Veteran was diagnosed with having moderately advanced carpal tunnel syndrome on the right.  She underwent a carpal tunnel release with excision of Palmaris longus tendon in her right hand.  In November 1987, she complained of pain after falling on her left leg and ankle the day prior.  Objective findings included "mild swelling" and a left leg contusion.  In May 1988, she had "vague" complaints of right neck, back and leg pain.  In October 1988, she complained of sharp, stabbing/radiating  pain under her right breast, and also of pain in her right leg behind her knee and in her thigh that caused numbness.  By December 1988, she was complaining of extreme leg pain.  A further consultation revealed she had leg pain when running or doing road marches, and that she had recently doubled her running mileage to eight miles in the prior month. 
 
In May 1989, the Veteran was seen for pain and swelling in the left knee.  She also reported two episodes of subjective giving way of the knee, with transient pain in her right hip, right tempromandibular joint, and right shoulder.  She reportedly had been out in the field but specifically denied any tics bites, weight loss, myalgia, or any skin rashes except for her face.  The examiner felt that the rash on her face was herpetic.  A titer test for Lyme disease was negative.
 
On her original application for VA compensation benefits received in September 1992, the Veteran claimed service connection for a left knee injury, carpal tunnel syndrome, a low back disorder, and breast lumps.  She made no mention of any other medical problems.
 
On VA general medical and orthopedic examinations in October 1992, the Veteran reported a history of a torn left lateral meniscus in service, chronic low back pain without radiation since July 1992, and left shoulder pain since August 1992.  She reported intermittent low back pain once or twice a week on average, left shoulder pain when working overhead, and left knee pain and swelling when walking or standing.  Following examination, the diagnoses included mechanical low back pain, probable bursitis, and symptomatic status post left lateral meniscal tear.
 
In August 2002, the VA received an application of entitlement to service connection for Lyme disease.  She averred in numerous statements that her arthralgias, carpal tunnel syndrome, headaches, gastrointestinal problems, rashes, malaise, and other symptoms are a result of Lyme disease.
 
According to the Centers for Disease Control, Lyme disease is diagnosed through a two-step laboratory testing process.  The first step uses a testing procedure called "EIA" (enzyme immunoassay) or rarely, an "IFA" (indirect immunofluorescence assay).  If this first step is negative, no further testing of the specimen is recommended.  If the first step is positive or indeterminate (sometimes called "equivocal"), the second step should be performed.  The second step uses a test called an immunoblot test, commonly, a "Western blot" test.  Results are considered positive only if the EIA/IFA and the immunoblot are both positive.   See Lyme Disease Test, article found in volume three of the claims file.
The two steps of Lyme disease testing are designed to be done together.  The Centers for Disease Control does not recommend skipping the first test and just doing the Western blot.  Doing so will increase the frequency of false positive results and may lead to misdiagnosis and improper treatment.
In December 2004, private physician Dr. J.F.M. noted that he initially treated the Veteran in 1998.  She was seen several times for unexplained symptoms and eventually tested positive for Lyme disease via Western Blot testing.  Dr. J.F.M. then referred the Veteran to Dr. J.G.J. for treatment for Lyme disease.  Dr. J.F.M. opined that the Veteran's Lyme disease was related to her service and cited her in-service indication of insect bites and a rash.  He did not discuss the 1989 negative Lyme disease test result.
December 2001 Laboratory Corporation of America results noted that the Veteran underwent a Western Blot Lyme disease test.  Under Lyme IgG, the Veteran had three positive bands.  Under Lyme IgM, the Veteran had zero positive bands.  The interpretation information contained on the laboratory results (and dictated by the Centers for Disease Control) noted that five (of 10 enumerated) bands had to be positive for the Lyme IgG test to be interpreted as a positive test for Lyme disease.  From the Centers for Disease Control website:  
Note on test result interpretation: It is not correct to interpret a test result that has only some bands that are positive as being "mildly" or "somewhat" positive for Lyme disease.  The criterion that requires at least 5 IgG bands reflects the fact that people with Lyme disease have at least 5 antigens (specific molecules) detectable.   http://www.cdc.gov/lyme/diagnosistreatment/LabTest/TwoStep/WesternBlot/ 
 
The Veteran was initially treated by Dr. J.G.J. in January 2002, when she complained of health problems beginning in service with an injury to her left knee in boot camp.  He noted that in 1989 that the appellant tested negative for Lyme disease.  In 2001, the appellant requested a Lyme titer be drawn and she had three positive bands on the IgG portion and none on the IgM portion.  "She denied any history" of Erythema Migran's (EM) rash but reported that she had trained horses part-time and had been "exposed to numerous ticks over many years."  She reported that particularly in the prior 7 to 8 months she had symptoms of fatigue.  Dr. J.G.J. reported that Dr. J.F.M. had previously tested the Veteran and in 1999 she tested positive for parvovirus, but had a negative Lyme polymerase chain reaction (PCR).  
January 2002 testing through Laboratory Corporation of America noted the Veteran had a negative test result for Lyme PCR, borrelia burgdorferi.  The Lyme Western Blot test revealed the same results as the December 2001 test-the Veteran had three positive bands under the Lyme IgG and no positive results under the Lyme IgM.  Again the laboratory results indicate that this would be interpreted as a negative test result for Lyme disease.
In May 2003, the Veteran was provided an additional Lyme IgG Western Blot test, this time, provided by Igenex, Inc.  This laboratory noted the test would be considered positive if any two of eight enumerated bands were present.  Testing showed she had one positive band (+) and two equivocal bands (+/-).  The laboratory indicated this was a negative test.  She also underwent a multiplex B. burgdorferi (genomic and plasmid) test, which revealed negative results.  Igenex, Inc. provided a final report where they noted she had a negative Lyme IgG Western Blot and an equivocal Lyme IgM Western Blot test.
The evidentiary record includes several letters from J. G. J., M.D., dated between June 2002 and January 2004.  The letters are essentially duplicative and indicate that he had been treating the Veteran for Lyme disease since January 2002, and that she had tested positive for Lyme disease in 2001.  He reported a history of the Veteran's symptoms, treatment, and clinical findings.  Dr. J.G.J opined that her Lyme disease probably had its onset in service, and he cited her 1981 service treatment record which indicated insect bites on her legs, and her development of a rash on her back.  Dr. J.G.J. did not discuss her negative 1989 Lyme disease test.  The physician did indicate that the Veteran "has been tested a number of times which has often returned a negative or equivocal report, which does not rule out the fact that this patient is evidently not well and presents with overwhelming clinical manifestations."  
In an October 2002 letter, J.G.J., M.D., indicated that the Veteran had "significant positive bands detected for Lyme disease with Western Blot testing."  She also was noted to have laboratory signs suggesting chronic inflammations included an elevated ESR, elevated gamma globulin and positive anticardiolipin antibody.
The Veteran underwent VA joint and infectious disease examinations in April and May 2003, respectively.  The examiners indicated that they had reviewed the claims file and provided a description of the Veteran's medical history, treatment, and their clinical findings on examination.  The joint examiner opined that the Veteran's multiple complaints were not related to service, despite her current diagnosis of Lyme disease.  The examiner noted that she did not have any diagnostic evidence of arthritis, and that her carpal tunnel syndrome and left knee disability were attributable to an identifiable etiology.  He indicated, however, that he would defer any medical opinion on the subject of the etiology of her Lyme disease to the infectious disease examiner.  He noted that carpal tunnel syndrome was a common disorder which was not typically associated with Lyme disease.  He noted he was "reluctant to explain her symptomatology by her current serologies where are positive for Lyme disease."
The infectious disease examiner noted that there was no evidence that the Veteran was bitten by a tic in service, and that her wrist and left knee problems were probably due to her job in the post office and her left knee injury in service.  He opined that the Veteran's Lyme disease was not related to military service.
 
In July 2004, the Social Security Administration found that the Veteran was entitled to disability benefits effective February 28, 2002 due to her diagnosis of Lyme disease, organic brain syndrome, and degenerative disc disease.  The Veteran was determined to have Lyme disease based upon the statements of Dr. J.G.J., and his treatment of her symptoms.  Social Security provided the Veteran with two psychological evaluations.  She was found to give a poor effort on both examinations.  She was assessed with malingering by one reviewing psychologist.  One examiner noted that while she complained of nerve damage throughout her body, blurred speech and migraines, she was able to continue her daily activities, her speech was clear, and she did not describe headaches at any time during the examination.  While she reported "severe fatigue," the examiner noted she could tolerate the two hour course of the psychological examination without a break or need to stand up or stretch, and she did not appear tired.  She also reported "involuntary muscle jerking," but did not exhibit any spasmodic activity during the evaluation.
 
Treatment records from Dr. J.G.J. indicated that the Veteran had positive test results for tuberculosis, status-post isoniazid therapy.  In August 2004, she was noted to have a pruritic rash which was a possible Herxheimer reaction to medication.  In September 2004, she presented with a rash that was noted to be "razor burn."  She was noted in Dr. J.G.J. treatment notes to have slurred speech, and a disorganized and not lucid thought process on several occasions.  She was assessed with a cognitive dysfunction in March 2005, and the nurse practitioner noted the Veteran "continued narcotic analgesia."
 
At the personal hearing in October 2004, the Veteran testified that another soldier had pulled three tics from her back while they were in the shower after coming back from one week in the field during officer candidate school.  She also stated that there were tics in other places but that they were so small that they were hard to notice.  She also testified that when she went on sick call in 1981, she told the doctor that she had been bitten by more than one tic.  She described her June 1981 rash as being on her back, neck, and legs.  Additional testimony noted she fell onto a cement landing, injuring her knee and requiring surgery.  She denied having bit by a tick since 1981.  Her sister testified that she was a nurse practitioner, who was last employed in 1998, and that she believed her sister had contracted Lyme disease from a tick bite.
 
In September 2009, Laboratory Corporation of America Lyme tests results revealed no Lyme IgG bands, and one Lyme IgM band.  The laboratory indicated this was considered a negative result as two bands were required for a positive result. 
 
The claims file contains a record of an April 2006 disciplinary action taken against Dr. J.G.J. for unprofessional conduct that involved inappropriately diagnosing and treating ten patients with Lyme disease.  The North Carolina Medical Board noted that for each of the patients, there was "no historical, physical, serological or other laboratory evidence to support his diagnosis of Lyme disease.  The patients were also not adequately informed that Dr. J.G.J.'s method of diagnosing Lyme disease was not based on objective historical, physical, serological or other laboratory evidence.  They were not informed that Dr. J.G.J. departed from recognized standards of diagnosing Lyme disease.  Lastly, they were given long-term administration of intravenous antibiotics which was a departure from recognized standards of treating Lyme disease.
 
In March 2011, the Veteran was afforded a VA infectious disease examination.  The examiner noted the numerous negative Lyme disease tests the Veteran had over the years.  He also noted Dr. J.G.J.'s September 2003 statement that the "qualifying diagnostic standards are virtually impossible to satisfy insurance companies and a large majority of our patients who otherwise fulfill clinical criteria for Lyme disease diagnosis."  He noted that in May 1989, in service, she had 1:16 antibody for Rocky Mountain spotted fever and a negative Lyme disease antibody test.  After reviewing her claims file, the examiner opined that it was less likely than not that the Veteran had Lyme disease as a result of service because she did not have a documented history of Lyme disease.  He noted that while she had insect bites on her legs in 1981, she developed a rash on her back, and the rash exceeded the incubation period of Lyme disease.  Significantly, there was also no serological test diagnosing Lyme disease and she developed her symptoms 8 to 10 years after the reported insect bites.  The examiner noted that, "although there is no strict definition, the Infectious Diseases Society of America suggests a time period of no more than six months after acute Lyme disease before the onset of chronic sequelae."  The examiner provided several references for his negative nexus opinion.
 
In August 2011, the Veteran provided a lengthy and in depth statement and analysis of her claim for service connection for Lyme disease.  She, essentially, reported her belief that she suffered from Lyme disease, and that many of her persistent symptoms from service were a result of Lyme disease.  She also contended that the Centers for Disease Control's requirement of five bands for a positive Lyme disease test was limited, and that her test results should be considered a positive test result for Lyme disease.  She cited many treatises regarding how Lyme disease is often under-diagnosed and under-reported.  She noted that when she was initially tested in 1989, it was only an ELISA test, and that there are many false negatives with that test (and again she cited a study regarding laboratory testing procedures).  She also reported that not all people who sustain tick bites and develop Lyme disease have the characteristic EM (bull's eye) rash.  She argued that her positive bands on the IgG Lyme testing were an indication of past exposure to or past infection by the borrelia burgdorferi bacteria.  She also recapped her physical complaints, both in-service and post-service.  She argued that her carpal tunnel syndrome was a disorder of the nervous system, and that Lyme disease affects the nervous system.  She also vehemently argued that her in-service complaint of "insect bites" could be interpreted as tick bites.
 
In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran is competent to give evidence about what she experienced; describing symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Buchanan (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  

In this case, the Veteran is not credible in her report of a timeline of her symptoms or their severity.  First, the Veteran testified that her only contact with ticks was during service.  Notably, however, she indicated to her treating physician that she used to work with horses and had come into contact with numerous ticks over many years.  Second, Social Security psychological examiners assessed the Veteran with malingering.  One examiner listed the symptoms the Veteran reported that he believed were not present-to include fatigue, headaches, loss of muscle control, and loss of memory.  
 
Based upon a review of the entire claims file, the Board finds that service connection for Lyme disease is not warranted.  Aside from being unsure of the factual background regarding the Veteran's possible exposure to ticks, the Board notes that she has not been diagnosed with Lyme disease according to the standards set forth by the Centers of Disease Control.  Indeed, Dr. J.F.M. referred the Veteran to Dr. J.G.J. due to "borderline" Lyme disease test results, which are specifically denied by the Centers for Disease Control.  

While Dr. J.G.J. diagnosed the appellant with Lyme disease, and associated that Lyme disease with service, the Board finds his opinion to be (significantly) less than probative considering he was sanctioned for diagnosing and treating Lyme disease in patients who did not have Lyme disease.  
 
The Veteran was provided numerous tests and did not meet the standards for a positive Lyme disease test at any time.  The laboratory results themselves noted that her results were negative.  The March 2011 VA examiner reviewed these results and her medical history and found that she did not have Lyme disease.  While the Veteran does not believe that the Centers for Disease Control standards are appropriate for testing for Lyme disease, the Board finds their standards to be of greater probative value than the appellant's lay opinion.  

The Veteran has presented arguments to show that the medical evidence is in her favor.  She essentially argues that her symptoms were subtle and that she should have been diagnosed earlier than 1989.  Hence, she argues that her symptoms fell within the established incubation guidelines for sequelea.  This argument does not prevail, however, as the preponderance of the most competent evidence is against finding that she has a current diagnosis of Lyme disease.  Hence, the Board need not address the Veteran's insect bites or development of a rash in service.  The first prong of establishing service connection is a current disability.  While the Veteran may suffer from a current disability, the preponderance of the most competent and probative evidence shows that it is not Lyme disease, and thus the Board must deny service connection for Lyme disease.  
 
The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER
 
Entitlement to service connection for Lyme disease is denied.
 
 
REMAND
 
When a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)
 
While the Veteran filed a claim of entitlement to service connection for Lyme disease, which the Board has denied, she has presented statements and treatment evidence regarding symptoms present since service.  VA treatment notes have found that she has "fibromyalgia symptoms."  She has complained of headaches, fatigue, multiple arthralgias, insomnia/difficulty sleeping, temporomandibular joint pain, and arm and leg numbness.
 
In March 2011, the Veteran was afforded a VA infectious disease examination where the examiner determined that, while the Veteran did not have Lyme disease, her military medical record indicated that many of the symptoms that were misdiagnosed.  Indeed, the March 2011 examiner diagnosed chronic fatigue syndrome, depression, anxiety, degenerative joint disease and "possible fibromyalgia."
 
As the 2011 examiner and VA treatment providers have interpreted the Veteran's reported symptoms as being "possible fibromyalgia" and the Veteran was seeking service connection for a disorder manifested by those symptoms, the Board will consider her August 2002 claim to also be a claim for service connection for fibromyalgia.  As the record does not contain an examination report addressing this question the RO/AMC should conduct further development.
 
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
 
1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated the Veteran for her fibromyalgia symptoms.  Of particular interest are any treatment records from 2005 to the present.  After the Veteran has signed the appropriate releases, only those records not already associated with the claims file should be obtained and associated.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  Following the above development, the Veteran should be afforded a VA examination by a physician to determine whether her reported symptoms of fatigue, headaches, arthralgias, difficulty sleeping, rashes, numbness, and muscle "jerks" are due to fibromyalgia.  The physician is to review the Veteran's service treatment records, post-service treatment records, and laboratory reports.  If fibromyalgia is diagnosed the examining physician must opine whether it is at least as likely as not that fibromyalgia is related to the appellant's active duty service  All indicated tests and studies are to be performed.  The examiner must comment on the March 2011 VA examination diagnosing "possible fibromyalgia" and "chronic fatigue syndrome."  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.   All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.
 
4.  The AMC/RO shall issue a statement of the case with regard to entitlement to service connection for fibromyalgia.  If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


